DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner must, however, address arguments presented by the Applicant which are still relevant to references being applied.

Applicant submits Doumuki teaches away from pre-storing the multimedia content in a client device or a portable storage medium. Remarks, p. 6.

Taking the teachings of the references together, the examiner submits that a person having ordinary skill in the art would not have been discouraged from combining the teachings of the references, and would instead have recognized that a combination of the teachings of the references would produce an improved system. More specifically, a combination further modified with the teachings of Anttila would improve the combined system. By distributing decryption certificates rather than media content, the modification would serve to serve to reduce bandwidth usage (see Anttila: [0019]). The modification in view of Anttila would additionally serve to ensure that only authorized parties are able to access and view content. The examiner additionally notes that a person having ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-13 arec rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of U.S. Patent No. 10616614 in view of Anttila et al. (US 2003/0126211).

Application claim 1 recites, in part, “wherein the portable storage medium stores contains a multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes encrypted information; transmitting, by the computing device, a decoding request signal to a server that provides a decoding information for playing decrypting the encrypted information of the multimedia content stored in the portable storage medium in response to the event of connection.” Apart from the aforementioned limitations, patent claim 1 substantially encompasses the limitations presented in application claim 1.
Anttila teaches:
a portable storage medium contains a multimedia content that has been pre-stored prior to being connected to a computing device, and wherein the multimedia content includes encrypted information, and receiving, by the computing device from a server, a decoding information for decrypting the encrypted information of the multimedia content stored in the portable storage medium in response to an event of connection ([0019], “In one variation, terminal 101 has a local media storage memory or removable media device (such as a 
Considering Anttila, a person of ordinary skill in the art would conclude that the invention defined in application claim 1 would have been an obvious variation of the invention defined in claim 1 of the patent. Although the conflicting claims are not identical, the application claim is not patentably distinct from the patent claim because the examined application claim would have been obvious over the patent claim when considered with the cited prior art.

Application claim 10 recites, in part, “receiving, by a server, a decoding request signal of a playback decoding information for playing decrypting encrypted information of a multimedia content from a computing device connected to a portable storage medium that stores, wherein the portable storage medium contains the multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes the encrypted information.” Apart from the aforementioned limitations, patent claim 1 substantially encompasses the limitations presented in application claim 10.
Anttila teaches:
a portable storage medium contains a multimedia content that has been pre-stored prior to being connected to a computing device, and wherein the multimedia content includes encrypted information, and receiving, by the 
Considering Anttila, a person of ordinary skill in the art would conclude that the invention defined in application claim 10 would have been an obvious variation of the invention defined in claim 1 of the patent. Although the conflicting claims are not identical, the application claim is not patentably distinct from the patent claim because the examined application claim would have been obvious over the patent claim when considered with the cited prior art.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10616614. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10616614. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed .
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10616614. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10616614. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10616614. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10616614. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10616614. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Song (US 2012/0079010), Doumuki (US 2006/0179048), Boston et al. (US 2004/0003397), and Anttila et al. (US 2003/0126211).

Regarding claim 1, Song teaches a method comprising:

wherein the portable storage medium contains a multimedia content ([0028], “Client 104 includes a mass storage subsystem to store the content received from server 102. For example, the mass storage subsystem may include a disk drive, a flash drive, and/or an optical drive.” [0056]; Figs. 1, 3);
transmitting, by the computing device, a decoding request signal to a server that provides a decoding information for playing the multimedia content stored in the portable storage medium in response to the event of connection ([0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content,….” [0028], “Client 104 includes a mass storage subsystem to store the content received from server 102. For example, the mass storage subsystem may include a disk drive, a flash drive, and/or an optical drive.” [0050], “At 208, the controller receives requested content via a broadcast network and/or the unicast network. At 210, the controller transmits a request for an access key via the unicast network.” Fig. 5);
receiving, by the computing device, the decoding information for playing from the server ([0024], “the user-specific content may include unicast video on 
receiving, by the computing device, an advertisement content that corresponds to the multimedia content from the server ([0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content, advertisements to be inserted in the content, and/or metadata to complete/replace broadcast metadata (e.g., if broadcast coverage is unavailable).” [0031], [0035], “content management module 110 inserts advertisements in the content based on the content, user preferences, and localization (e.g., geographical location of the user).”);
synthesizing the multimedia content and the advertisement content and thereby generating a complex content ([0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content,….” [0035], “content management module 110 inserts advertisements in the content based on the content, user preferences, and localization (e.g., geographical location of the user).” [0050]); and

While Song teaches detecting, by a computing device, an event of connection with a portable storage medium (Song: [0028], [0056]; Figs. 1, 3. That is, mass storage subsystem is connected to client 104.), Song does not expressly teach that the event of connection with the portable storage medium is into a connection port of the computing device. Song also does not expressly teach that synthesizing the multimedia content and the advertisement content and thereby generating a complex content is by the computing device. Song also does not expressly teach that the portable storage medium contains a multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes encrypted information. Song also does not expressly teach that the transmitting includes transmitting, by the computing device, a decoding request signal to a server that provides a decoding information for decrypting the encrypted information of the multimedia content stored in the portable storage medium in response to the event of connection.
Doumuki teaches an event of connection with a portable storage medium is into a connection port of a computing device ([0022], “it may now be appreciated that the user need not do anything further to make the content available on the client device 14 beyond inserting the removable medium 34 into the interface 32.” [0029]).In view of Doumuki’s teaching, it would have been obvious to one of ordinary skill in the art before 
The combination teaches the limitations specified above; however, the combination does not expressly teach that synthesizing the multimedia content and the advertisement content and thereby generating a complex content is by the computing device. The combination also does not expressly teach that the portable storage medium contains a multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes encrypted information. The combination also does not expressly teach that the transmitting includes transmitting, by the computing device, a decoding request signal to a server that provides a decoding information for decrypting the encrypted information of the multimedia content stored in the portable storage medium in response to the event of connection.
Boston teaches synthesizing multimedia content and advertisement content and generating a complex content is by a computing device ([0076], “FIG. 9 is a flowchart for communicating commercials and viewing data between a DVR service and a DVR service client. In FIGS. 9 and 10, the DVR service provider selects commercials for clients and sends the clients a customized edit list that includes commercial identifiers for in the edit list so that commercials selected by the DVR service provider are played or recorded at a certain time when the user is viewing or recording a particular channel.” 
In view of Boston’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include that synthesizing the multimedia content and the advertisement content and thereby generating a complex content is by the computing device. The modification would provide a means for providing users with preferred advertising content. Moreover, the modification would serve to improve system efficiency.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the portable storage medium contains a multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes encrypted information. The combination also does not expressly teach that the transmitting includes transmitting, by the computing device, a decoding request signal to a server that provides a decoding information for decrypting the encrypted information of the multimedia content stored in the portable storage medium in response to the event of connection.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the portable storage medium contains a multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes encrypted information. While the combination teaches transmitting, by the computing device, a decoding request signal to a server that provides a decoding information for playing the multimedia content stored in the portable storage medium in response to the event of connection (Song: 
Anttila teaches:
a portable storage medium contains a multimedia content that has been pre-stored prior to being connected to a computing device, and wherein the multimedia content includes encrypted information, and receiving, by the computing device from a server, a decoding information for decrypting the encrypted information of the multimedia content stored in the portable storage medium in response to an event of connection ([0019], “In one variation, terminal 101 has a local media storage memory or removable media device (such as a CD or DVD player) and the server system 107 is accessed in order to fetch DRM certificates, which are used to decrypt the media stored in the memory or the removable media storage. Thus the distribution of the media files is replaced by the distribution of the decryption certificates.”).
In view of Anttila’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the portable storage medium contains a multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes encrypted information, and such that the transmitting includes transmitting, by the computing device, a decoding request signal to a server that 

Regarding claim 2, the combination further teaches wherein the advertisement content is matched with content information of the multimedia content (Song: [0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content, advertisements to be inserted in the content, and/or metadata to complete/replace broadcast metadata (e.g., if broadcast coverage is unavailable).” [0031], [0035], “content management module 110 inserts advertisements in the content based on the content, user preferences, and localization (e.g., geographical location of the user).”).

Regarding claim 3, the combination further teaches wherein the advertisement content that corresponds to the multimedia content is determined based on at least one of a metadata contained in the multimedia contents, a playback position information, and a playback time information (Boston: [0076], “FIG. 9 is a flowchart for communicating commercials and viewing data between a DVR service and a DVR service client. In FIGS. 9 and 10, the DVR service provider selects commercials for .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Song, Doumuki, Boston, Anttila, and Afram et al. (US 2009/0307721).

Regarding claim 4, the combination further teaches the synthesizing the multimedia content and the advertisement content (Song: [0024], [0035], “content management module 110 inserts advertisements in the content based on the content, user preferences, and localization (e.g., geographical location of the user).”); however, the combination does not teach that the synthesizing includes inserting the advertisement content matched with content information of the multimedia content into a part of a screen area displaying the multimedia content.
Afram teaches inserting advertisement content into one part of a content screen area of multimedia content ([0021], “Advertising management system 220 may control what advertising content is presented in connection with the video programs in video content database 210. Advertising management system 220 may store advertising content in advertising content database 225. The advertising content may include advertisements (e.g., commercials that are inserted within a program signal, long form advertisements that are not inserted within the program signal, text or graphics that are 
In view of Afram’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include that the synthesizing includes inserting the advertisement content matched with content information of the multimedia content into a part of a screen area displaying the multimedia content. The modification would allow for the presentation of advertisement content to users without interrupting multimedia content, thereby improving user convenience.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Song, Doumuki, Boston, Anttila, and Bangalore et al. (US 2007/0244688).

Regarding claim 5, the combination teaches the limitations specified above, and teaches synthesizing, by the computing device, the multimedia content and the advertisement content to generate the complex content (Song: [0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content,….” [0035], “content management module 110 inserts advertisements in the content based on the content, user preferences, and localization 
Bangalore teaches inserting a translation content of multimedia content into multimedia contents ([0017], [0037], “information adder 326 may generate subtitles based on the translated text and overlay the subtitles onto the television signal.” [0043], [0045]); and manipulating multimedia content including the translating content ([0017], [0037], “information adder 326 may generate subtitles based on the translated text and overlay the subtitles onto the television signal.” [0043], [0045]).
In view of Bangalore’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include inserting, by the computing device, a translation content of the multimedia content into the multimedia content. The modification would serve to enable users to view content along with translating content in a language in the user’s preferred language. The modification would serve to enhance the user experience. 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Song, Doumuki, Boston, Anttila, and Dong et al. (US 2008/0083035).

Regarding claim 6, the combination teaches the limitations specified above; however, the combination does not expressly teach generating, by the computing device, a copy protection information for preventing unauthorized copying of the 
Dong teaches generating a copy protection information for preventing unauthorized copying of content; and inserting the copy protection information into the content ([0004], [0024], [0031], “In this fashion, the client module, such as client module 200 can insert the copy protection signal for each frame/field of the decoded video signal.” [0041], “Further, decoder module 254, when in a frame mode, inserts the copy protection signal into a frame of the decoded output signal 216 when the received protection present signal 249 is asserted. In addition, decoder module 254, when in a field mode, inserts the copy protection signal into a field of the decoded output signal 216 when the received protection present signal 249 is asserted.”).
In view of Dong’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include generating, by the computing device, a copy protection information for preventing unauthorized copying of the complex content; and inserting, by the computing device, the copy protection information into the complex content. The modification would improve the combined system by enabling a means for enhancing the security of complex content.

Regarding claim 7, the combination further teaches wherein:
generating the copy protection information comprises: generating, by the computing device, the copy protection information to be inserted into the complex content (Dong: [0004], [0024], [0031], “In this fashion, the client module, such as 
converting the copy protection information into a format that is same as the complex content (Dong: [0042], “In an embodiment of the present invention, the decoder module determines the type of copy protection that was present on the multimedia input signal 214 from the received protection present signal 249 and, if possible, inserts the type of protection that was originally present. In some cases, however, the format of the decoded output signal is not compatible with the type of protection. For instance, the multimedia input signal 216 can be a HDMI input protected by HDCP or a MPEG2/4 input protected by CA, while the decoded output signal is formatted for NTSC. In this case, a different copy protection, such as Macrovision or CGMS-A can be inserted. Further, the decoder module 254 can optionally insert the same type of copy protection (such as Macrovision or CGMS-A for all video signals), regardless of the type or copy protection originally present or may other wise change the copy protection method as may be advantageous in other circumstances.”); and
inserting the converted copy protection information in the complex content (Dong: [0004], [0024], [0031], “In this fashion, the client module, such as client 

Regarding claim 8, the combination further teaches wherein the format of the converted copy protection information is audio content, still image content, or video content (Song: [0024], [0041]; Dong: [0042]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Song, Doumuki, Boston, Anttila, and Harjanto (US 2015/0023652).

Regarding claim 9, the combination teaches the limitations specified above; however, the combination does not expressly teach that the advertisement content comprises a network address of an advertisement server that provides the advertisement content, and wherein the advertisement server is linked by the network address.
Harjanto provides a teaching wherein advertisement content comprises a network address of an advertisement server providing the advertisement content, wherein the advertisement server is linked by the network address (Abstract, [0057], 
In view of Harjanto’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the advertisement content comprises a network address of an advertisement server that provides the advertisement content, and wherein the advertisement server is linked by the network address. The modification would serve to facilitate retrieval of advertisement content, and would additionally facilitate the updating of advertising content for previously stored content.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Song, Boston, and Anttila.

Regarding claim 10, Song teaches a method comprising:
receiving, by a server, a decoding request signal of a playback decoding information for playing a multimedia content from a computing device connected to a portable storage medium, wherein the portable storage medium contains the multimedia content ([0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the 
matching, by the server, an advertisement content that corresponds to the multimedia content ([0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content, advertisements to be inserted in the content, and/or metadata to complete/replace broadcast metadata (e.g., if broadcast coverage is unavailable).” [0031], [0035], “content management module 110 inserts advertisements in the content based on the content, user preferences, and localization (e.g., geographical location of the user).”); and
transmitting, by the server, the advertisement content and the playback decoding information to the computing device ([0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content, advertisements to be inserted in the content, and/or metadata to complete/replace broadcast metadata (e.g., if broadcast coverage is unavailable).” [0031], [0035], “content management module 110 inserts 
Song does not expressly teach allowing the computing device to generate a complex content by synthesizing the multimedia content and the advertisement content. Song also does not expressly teach that the receiving includes receiving, by the server, a decoding request signal of a playback decoding information for decrypting encrypted information of a multimedia content from a computing device connected to a portable storage medium, wherein the portable storage medium contains the multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes the encrypted information.
Boston teaches allowing a computing device to generate a complex content by synthesizing multimedia content and advertisement content ([0076], “FIG. 9 is a flowchart for communicating commercials and viewing data between a DVR service and a DVR service client. In FIGS. 9 and 10, the DVR service provider selects commercials for clients and sends the clients a customized edit list that includes commercial identifiers for in the edit list so that commercials selected by the DVR service provider are played or recorded at a certain time when the user is viewing or recording a particular channel.” [0080], “While the client uses his DVR, commercials identified in the customized edit schedule and stored on the client's DVR are played or recorded.” Fig. 9).
In view of Boston’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song to include allowing the computing device to generate a complex content by synthesizing 
The combination teaches the limitations specified above, and teaches receiving, by a server, a decoding request signal of a playback decoding information for playing a multimedia content from a computing device connected to a portable storage medium, wherein the portable storage medium contains the multimedia content (Song:[0024]); however, the combination does not expressly teach that the receiving includes receiving, by the server, a decoding request signal of a playback decoding information for decrypting encrypted information of a multimedia content from a computing device connected to a portable storage medium, wherein the portable storage medium contains the multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes the encrypted information.
Anttila teaches:
receiving, by server, a decoding request signal of a playback decoding information for decrypting encrypted information of a multimedia content from a computing device connected to a portable storage medium, wherein the portable storage medium contains the multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes the encrypted information ([0019], “In one variation, terminal 101 has a local media storage memory or removable media device (such as a CD or DVD player) and the server system 107 is accessed in order to fetch DRM certificates, 
In view of Anttila’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the receiving includes receiving, by the server, a decoding request signal of a playback decoding information for decrypting encrypted information of a multimedia content from a computing device connected to a portable storage medium, wherein the portable storage medium contains the multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes the encrypted information. By distributing decryption certificates rather than media content, the modification would serve to serve to reduce bandwidth usage (see Anttila: [0019]). The modification in view of Anttila would additionally serve to ensure that only authorized parties are able to access and view content.

Regarding claim 13, the combination further teaches that the advertisement content is matched with a content or a metadata of the multimedia content (Song: [0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content, advertisements to be inserted in the content, and/or metadata to complete/replace broadcast metadata (e.g., if broadcast coverage is unavailable).” [0031], [0035], “content management module 110 inserts .

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Song, Boston, Anttila, and Dubhashi et al. (US 2011/0164753).

Regarding claim 11, Song teaches the limitations specified above; however, the combination does not expressly teach that the playback decoding information comprises information generated by a symmetric key algorithm.
Dubhashi provides a teaching wherein decoding information comprises information generated by at least one symmetric key algorithm or asymmetric key algorithm ([0020], [0029], [0036]).
In view of Dubhashi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the playback decoding information comprises information generated by a symmetric key algorithm. The modification would serve to enhance content security.

Regarding claim 12, Song teaches the limitations specified above; however, the combination does not expressly teach that the playback decoding information comprises information generated by an asymmetric key algorithm.

In view of Dubhashi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the playback decoding information comprises information generated by an asymmetric key algorithm. The modification would serve to enhance content security. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wilson et al. (US 2016/0072797) discloses a USB connector dongle connected to a USB port coupled to a display device, which causes a GUI to be displayed at the display device. If the USB dongle has been pre-authenticated, for example by authentication information loaded on the dongle's storage upon delivery to the user, the dongle can automatically transmit a message to the authentication server and receive confirmation that the dongle is ready for use. [0033].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426